UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                        __________________

                           No. 99-41194
                         Summary Calendar
                        _________________

           GLORIA VASQUEZ; JUAN ALBERTO GONZALEZ, JR.,

                                            Plaintiffs-Appellants,

                             versus

                     ALBERTO MACIAS; ET AL.,

                                                         Defendants,

                 ALBERTO MACIAS; CITY OF LAREDO,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                           (L-97-CV-117)
_________________________________________________________________
                            July 5, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     At issue is a summary judgment dismissing Plaintiffs’ 42

U.S.C. § 1983 claim that the City of Laredo was deliberately

indifferent to their constitutional rights through its failure to

require accountability of traffic citations.       Appellants claim

further that this failure caused police officer Alberto Macias to

violate Gloria Vasquez’s constitutional rights when he sexually

assaulted her in exchange for destroying traffic citations he

issued her.


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     To establish municipal liability under § 1983, a plaintiff

must demonstrate that an official municipal policy or custom caused

the constitutional violation.         See Monell v. Department of Soc.

Servs. of N.Y., 436 U.S. 658, 690-91 (1978).              When a plaintiff

asserts that an inadequate, but constitutional, policy has caused

the constitutional violation, the requisite degree of culpability

that must be shown is deliberate indifference to its possible

unconstitutional consequences.         Gonzalez v. Ysleta Indep. Sch.

Dist., 996 F.2d 745, 759 (5th Cir. 1993).           Deliberate indifference

requires the municipal actor to have disregarded a known or obvious

consequence of its action.      See Board of County Comm’rs of Bryan

County, Okla. v. Brown, 520 U.S. 397, 407 (1997).

     Plaintiffs contend:      the City had a regulation requiring its

police officers to account for the traffic citations they issued;

the City’s custom was not to enforce this regulation; and its

failure   to   do   so   resulted    in     the   violation   of   Vasquez’s

constitutional rights.

     Assuming, without deciding, that the City had an inadequate

custom and policy of accountability for traffic citations, "proof

of an inadequate policy, without more, is insufficient to meet the

threshold requirements of § 1983".          Gonzalez, 996 F.2d at 757.      A

showing that    the   inadequate    policy    was   enacted   or   made   with

deliberate     indifference    to     its     possible    unconstitutional

consequences is also required.        Id. at 759.

     Plaintiff’s summary judgment evidence was insufficient to

create a genuine issue of material fact about whether the City was


                                    - 2 -
deliberately indifferent.         The language of the City’s regulation

does    not    support      plaintiffs’   contention     that   the     obvious

consequence      of   not     enforcing   it   was     the   deprivation      of

constitutional rights.

       Plaintiffs cite no authority that the mere existence of the

regulation means that its enforcement is constitutionally required.

       The affidavit submitted Plaintiffs’ expert is conclusional and

does not support their assertion that it would have been obvious

that the likely consequence of failing to account adequately for

citations was sexual assault by its police officers.

       The    prior   incident     involving   Police    Officer      Luna   was

insufficient to create a genuine issue of deliberate indifference

on the part of the City, because there must be evidence of at least

“a pattern of similar incidents in which citizens were injured or

endangered by intentional or negligent police misconduct and/or

that serious incompetence or misbehavior was general or widespread

throughout the police force”.         Languirand v. Hayden, 717 F.2d 220,

227-28 (5th Cir. 1983).          See also Snyder v. Trepagnier, 142 F.3d

791, 798 (5th Cir. 1998).

                                                                   AFFIRMED




                                     - 3 -